Exhibit 10.1

 

QUAD/GRAPHICS, INC.

2010 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD

 

[Name and Address of Option Recipient]

 

You have been granted an option (your “Option”) to purchase shares of the
Class A Common Stock (“Shares”) of Quad/Graphics, Inc. (the “Company”) under the
Quad/Graphics, Inc. 2010 Omnibus Incentive Plan (the “Plan”) with the following
terms and conditions:

 

Grant Date:

 

[                          ]

 

 

 

Type of Option:

 

Nonqualified Stock Option

 

 

 

Number of Option Shares:

 

[                          ]

 

 

 

Exercise Price per Share:

 

U.S. $[    .    ]

 

 

 

Vesting:

 

One-third of your Option will vest and become exercisable on each of the second,
third and fourth anniversaries of the Grant Date, provided, in the case of each
one-third, that you remain in continuous employment or service until the
applicable vesting date.

 

The vesting of your Option will accelerate in the following circumstances:

 

·                                          If you are continuously employed
with, or in the service of, the Company or its Affiliates through the date
preceding the date of a “Change in Control” (as defined below), then this Option
will vest in full on the date of such Change in Control

 

·                                          If your employment or service
relationship with the Company and its Affiliates is terminated as a result of
your death or disability (within the meaning of Code Section 22(e)(3)), then
this Option will vest in full on the date of such termination.

 

·                                          If your employment or service
relationship with the Company and its Affiliates terminates as a result of your
retirement upon or after age 65, then this Option will vest in full on the date
of retirement.

 

Except as otherwise provided above, upon your termination of employment with, or
cessation of services to, the Company and its Affiliates, the unvested portion
of your Option will immediately terminate.

 

--------------------------------------------------------------------------------


 

 

 

For purposes of this Award, a “Change in Control” means any event which results
in the legal or beneficial ownership of shares of voting stock of the Company
granting the holder or holders thereof a majority of the votes for the election
of the majority of the Board of Directors (or other supervisory board) of the
Company being owned by any person or entity (or group of persons or entities
acting in concert) other than any one or more of the following acting alone or
in concert: (i) the respective spouses and descendants of Harry V. Quadracci,
Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any such
descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A Quadracci or the Persons descried in clause (i) above, (iii) trustees
holding shares of voting stock of the Company for the benefit of any of the
persons described in clause (i) or (ii) above and (iv) any employee stock
ownership or other benefit plan of the Company (together, the “Permitted
Holders”). Notwithstanding the foregoing, the transfer of legal or beneficial
ownership of any of the shares of voting stock of the Company to a new entity
shall not be a Change in Control if a majority of the voting stock of such new
entity is owned by Permitted Holders. In the event such a transfer occurs, the
foregoing definition of “Change in Control” shall be construed with respect to
the new entity that owns all of the voting stock of the Company (as opposed to
the Company itself).

 

 

 

Termination Date:

 

Your Option expires at, and cannot be exercised after, the close of business at
the Company’s headquarters on the earliest to occur of:

 

·                                          The tenth (10th) anniversary of the
Grant Date;

 

·                                          24 months after your termination of
employment or service as a result of death;

 

·                                          36 months after your termination of
employment or service upon retirement or as a result of disability (within the
meaning of Code Section 22(e)(3)); or

 

·                                          90 days after your termination of
employment or service for any other reason, provided that if you die during this
90-day period, the exercise period will be extended until 24 months after the
date of your death.

 

If the date this Option terminates as specified above falls on a day on which
the stock market is not open for trading or on a date on which you are
prohibited by Company policy (such as an insider trading policy) from exercising
the Option, the termination date shall be automatically extended to the first
available trading day following

 

2

--------------------------------------------------------------------------------


 

 

 

the original termination date, but not beyond the tenth (10th) anniversary of
the Grant Date.

 

 

 

Manner of Exercise:

 

You may exercise your Option only to the extent vested and only if it has not
terminated. To exercise your Option, you must complete the “Notice of Stock
Option Exercise” form provided by the Company and return it to the address or
send it via facsimile or email as indicated on the form. The form will be
effective when it is received by the Company, but exercise will not be completed
until you pay the total exercise price and all applicable withholding taxes due
as a result of the exercise to the Company.

 

If someone else wants to exercise your Option after your death, that person must
contact the Company and prove to the Company’s satisfaction that he or she is
entitled to do so.

 

Your ability to exercise your Option may be restricted by the Company if
required by applicable law.

 

 

 

Restrictions on Resale:

 

By accepting your Option, you agree not to sell any Shares acquired under your
Option at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale.

 

 

 

Restrictions on Transfer:

 

During your lifetime, this Option is only exercisable by you. You may not
transfer, pledge or assign this Option, by operation of law or otherwise, except
pursuant to your will or the laws of descent and distribution. If you attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option,
except as provided above, or in the event this Option is subject to levy or
attachment, execution or similar process, the Company may terminate this Option
by providing written notice to you.

 

 

 

Recoupment; Rescission of Exercise

 

If the Committee determines that recoupment of incentive compensation paid to
you pursuant to your Option is required under any law or any recoupment policy
of the Company, then your Option will terminate immediately on the date of such
determination to the extent required by such law or recoupment policy, any prior
exercise of such Option may be deemed to be rescinded, and the Committee may
recoup any such incentive compensation in accordance with such recoupment policy
or as required by law. The Company shall have the right to offset against any
other amounts due from the Company to you the amount owed by you hereunder and
any exercise price and withholding amount tendered by you with respect to any
such incentive compensation.

 

 

 

Miscellaneous:

 

·                                          As a condition of the granting of
your Option, you agree, for yourself and your legal representatives or
guardians, that this

 

3

--------------------------------------------------------------------------------


 

 

 

Stock Option Award shall be interpreted by the Committee and that any
interpretation by the Committee of the terms of this Stock Option Award or the
Plan and any determination made by the Committee pursuant to this Stock Option
Award or the Plan shall be final, binding and conclusive.

 

·                                          Subject to the terms of the Plan, the
Committee may modify or amend this Stock Option Award without your consent as
permitted by Section 17(a) of the Plan or: (i) to the extent such action is
deemed necessary by the Committee to comply with any applicable law or the
listing requirements of any principal securities exchange or market on which
shares of the Company’s Class A Common Stock are then traded; (ii) to the extent
the action is deemed necessary by the Committee to preserve favorable accounting
or tax treatment of any Award for the Company; or (iii) to the extent the
Committee determines that such action does not materially and adversely affect
the value of this Stock Option Award or that such action is in the best interest
of you or any other person who may then have an interest in this Stock Option
Award.

 

·                                          Notwithstanding the foregoing, this
Stock Option Award may not be amended, and the Company may not take any other
action the effect of which is,  to reduce the Exercise Price per Share other
than (i) pursuant to Section 17(a) of the Plan, and in accordance with
Section 1.409A-1(b)(5)(v)(B) of the Treasury Regulations, or (ii) in connection
with a transaction which is considered the grant of a new option for purposes of
Section 409A of the Code, provided that the new Exercise Price per Share is not
less than Fair Market Value of a Share on the new grant date.

 

·                                          As a condition of the granting of
your Option, you acknowledge and agree that this Stock Option Award and the Plan
constitute the entire agreement of the parties with respect to the subject
matter of this Stock Option Award and the Plan.

 

·                                          This Stock Option Award may be
executed in counterparts.

 

4

--------------------------------------------------------------------------------


 

Your Option is granted under and governed by the terms and conditions of the
Plan.  Additional provisions regarding your Option and definitions of
capitalized terms used and not defined in your Option can be found in the Plan.

 

BY SIGNING BELOW AND ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

 

QUAD/GRAPHICS, INC.

 

 

 

 

 

By:

 

 

 

 

[Name of Authorized Officer]

 

[Name of Option Recipient], Optionee

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------


 

QUAD/GRAPHICS, INC.

NOTICE OF STOCK OPTION EXERCISE

 

Your completed form should be delivered to:
                                                  ,
                                                        .  Phone:

Fax:
                                                                          . 
Email:                                                     

Incomplete forms may cause a delay in processing your option exercise.

 

OPTIONEE INFORMATION

 

Please complete the following.  PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS
NAME MAY BE ON YOUR STOCK CERTIFICATE.

 

Name:

 

Street Address:

 

City:

 

State:

 

Zip Code:

 

Work Phone #: (          ) -               -                 

Home Phone #: (          ) -               -

 

Social Security #:              -            -

 

DESCRIPTION OF OPTION(S) BEING EXERCISED

 

Please complete the following for each option that you wish to exercise.

 

Grant Date

 

Exercise Price
Per Share

 

Number of Option
Shares Being
Purchased

 

Total Exercise Price
(multiply Exercise Price
Per Share by Number of
Option Shares Being
Purchased)

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

Aggregate Exercise Price

 

$

 

 

 

6

--------------------------------------------------------------------------------